 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL NUNEZ,                                        Case No. 1:19-cv-00686-SAB (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13            v.                                         PAUPERIS
14    RALPH DIAZ, et al.,                                (ECF No. 8)
15                       Defendants.                     ORDER DIRECTING PAYMENT OF
                                                         INMATE FILING FEE BY CALIFORNIA
16                                                       DEPARTMENT OF CORRECTIONS AND
                                                         REHABILITATION
17

18          Plaintiff Joel Nunez is a state prisoner proceeding pro se in this civil rights action pursuant

19   to 42 U.S.C. § 1983.

20          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

21   to 28 U.S.C. § 1915, filed on May 31, 2019. (ECF No. 8.) On June 4, 2019, the California

22   Department of Corrections and Rehabilitation filed a certified prison trust account statement that

23   reflects the activity in Plaintiff’s trust account for the last six months. (ECF No. 10.)

24          Since Plaintiff has made the showing required by § 1915, the application to proceed in forma

25   pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this

26   action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of

27   twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust account. The

28   California Department of Corrections and Rehabilitation is required to send to the Clerk of the
                                                        1
 1   Court payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00,

 2   until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 8), is GRANTED;

 5            2.      The Director of the California Department of Corrections and Rehabilitation

 6                    or his/her designee shall collect payments from Plaintiff’s prison trust account

 7                    in an amount equal to twenty percent (20%) of the preceding month’s income

 8                    credited to the prisoner’s trust account and shall forward those payments to

 9                    the Clerk of the Court each time the amount in the account exceeds $10.00, in

10                    accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

11                    collected and forwarded to the Clerk of the Court. The payments shall be

12                    clearly identified by the name and number assigned to this action;

13            3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

14                    Plaintiff=s in forma pauperis application on the Director of the California

15                    Department of Corrections and Rehabilitation, via the Court’s electronic case filing

16                    system (CM/ECF); and

17            4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

18                    Department, U.S. District Court, Eastern District of California.

19
     IT IS SO ORDERED.
20
21   Dated:        June 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
